Citation Nr: 1528581	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-16 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a skin disability.

4.  Entitlement to service connection for a right hip disability.

5.  Entitlement to service connection for a joint disability.

6.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1990 to February 1993 and from November 1993 to March 1998.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

In an April 2015 brief, the Veteran's representative included the issue of service connection for alcohol abuse.  As the Veteran did not perfect his appeal concerning that issue, it is not before the Board.

The issues of service connection for a right knee disability, right hip disability, a joint disability, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran is not shown to have had a traumatic brain injury at any time during the course of this appeal.

3.  The Veteran's skin disability, diagnosed as tinea, is attributed to a known clinical diagnosis; the in-service skin disability resolved and there is no competent evidence linking a currently diagnosed skin disability to service.


CONCLUSIONS OF LAW

1.  Service connection for a traumatic brain injury is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Service connection for a skin disability, to include as due to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1137, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met. By correspondence dated in April 2010 and February 2012, VA notified the Veteran of the information needed to substantiate and complete his claims, of the information that he was responsible for providing, of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates. 

The Veteran's service treatment records (STRs) and postservice treatment records have been secured.  The RO arranged for Traumatic Brain Injury, Gulf War, and skin diseases examinations in August 2012.  The Board finds that these reports of examination are adequate for rating purposes as they contain sufficient clinical findings and informed discussion of the pertinent history and features of the disabilities on appeal to constitute probative medical evidence adequate for adjudicating the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  VA's duty to assist is met.


Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.   To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, including muscle or joint pain, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia Theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and that, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In all cases where an undiagnosed illness may be present, that illness must be confirmed by objective findings.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  There is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).   Laypersons are competent to report objective signs of illness.  Id.   

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for a TBI

In his February 2010 claim, the Veteran complained of a head injury in service.  On August 2012 VA TBI examination, the examiner found that the Veteran did not currently have, nor has he ever had, a TBI or any residuals of a TBI.  The examiner noted the Veteran's report of hitting his head in service as he was getting off of a bus and his subjective reports of anxiety and headaches "since then."  She also noted a complaint of mild memory loss, attention, concentration, or executive functions without objective evidence on testing; social interaction that is occasionally inappropriate; and one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.  The examiner's finding of no TBI or residual of TBI was later confirmed by a neurologist in an August 2012 addendum opinion.

On August 2013 VA posttraumatic stress disorder examination, the examiner found that the Veteran has a diagnosed TBI based on a previous VA examination that "found minimal residuals from TBI."  The Board is cognizant that this VA examination is after the most recent adjudication by the RO.  After careful consideration, however, the Board finds that this is a factual misstatement.  The citation in the August 2013 VA examination to a previous VA examination finding of TBI is incorrect.  As summarized above, the previous relevant VA examination did not, contrary to the August 2013 VA examiner's citation, find evidence of a TBI diagnosis.  The Board finds that it would serve no useful purpose to remand to allow the RO/AOJ to consider evidence which is simply a misstatement of fact.  The August 2013 VA examination report does not contain any relevant evidence regarding a TBI other than this misstatement regarding the findings of a previous VA examination.  

Based on the evidence of record, the Board finds a TBI disability is not shown.  The opinion of the August 2012 VA examiner that there are no objective findings of TBI is found to be persuasive as it is based on a thorough review of the evidence of record and adequate consideration of evidence of record; it was also subsequently confirmed by a neurologist in an addendum opinion.  

The Board further finds that the Veteran is competent to provide evidence as to observations and some medical matters, but not to establish a medical diagnosis or provide opinions as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As questions of medical diagnosis and a relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence). There is no indication that the Veteran has any medical training or expertise as to this disorder and he is not competent to provide a diagnosis or an etiology opinion.  Here, the Veteran is competent to state that he hit his head in service; he is not, however, competent to diagnose himself with a TBI following such an incident.  In the Board's judgment, such requires complex questions regarding results neurological disability not capable of lay observation.  As such, his statements are not competent to diagnose a TBI.

In the absence of proof of a present disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although the Veteran is a Persian Gulf Veteran, absent a showing of an actual TBI, service connection for such cannot be granted.  (The Board notes that the claim of headaches is separately addressed in the remand portion of this decision.)  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for TBI must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Service Connection for a Skin Disability

In his February 2010 claim, the Veteran reported that he began suffering from skin rashes in 1991.  His STRs show that he complained of a rash all over his body in March 1992.  Probable viral exanthem was diagnosed. In July 1995, he complained of a peeling, cracking pain when sweating; tinea pedis was diagnosed based on a green-like fungus on his toes.  In November 1995, he complained of a rash over his entire body that he claims to have had for four years.  He reported that the rash started at the bottom of his feet after returning home from Desert Storm and then gradually spread over his entire body.  Tinea pedis and tinea amiantacea were diagnosed.

Prison treatment records from May 2010 show that he was seen for sensitive skin and was given sunscreen.  In September 2010, he complained of a heat rash; dermatitis not otherwise specified was diagnosed.  In August 2011 he was given additional sunscreen.

On August 2012 VA skin examination, the Veteran reported that he went to "lots of places" for his rashes after returning from Desert Storm; he explained that his skin condition started as a heat rash on his head and feet and then would spread all over and then go away.  The examiner noted a diagnosis of tinea in 1995.  There was no evidence of tinea present and no skin infections were noted on examination.  The examiner noted the skin complaints in service but opined that the diagnoses given were acute processes that resolved with medication.   

Although the August 2012 VA skin examiner did not diagnose the Veteran with a skin disability on examination, the Board notes that he has received diagnoses of such during the course of this appeal.  After taking into consideration his statements and the medical evidence of record, the Board finds that there is nothing in the record that establishes a relationship between his current skin disabilities and his active military service.  Furthermore, the VA examiner clearly opined that the Veteran's skin disabilities noted in service were acute processes that resolved with medication.  After careful review, again, the Board finds that the examiner's opinion of record is sufficient to address whether there's a current skin disability related to that experienced in service and the examiner's opinion finds that those experienced in service were acute and, in essence, that were no chronic skin conditions.  Under the facts of this case, the Board finds that this opinion adequately addresses the questions on appeal.

The only evidence indicating a relationship exists between the Veteran's current skin disability and his military service is his own lay opinion.  As a lay person, however, he is not competent to show a medical etiology merely by his own assertions because such matter requires medical expertise.  See 38 C.F.R. § 3.159(a)(1).   Because he is not professionally qualified to suggest a possible medical etiology, his statements are afforded no probative value as to whether a nexus exists between his skin disability and his military service.

Because the Veteran is a Persian Gulf Veteran, the Board has also considered whether the provisions of 38 C.F.R. § 3.317 are applicable.  However, because his skin disability is not related to an undiagnosed illness (since it has been diagnosed as dermatitis not otherwise specified), the Board concludes that the special provisions pertaining to undiagnosed illnesses are not applicable, and service connection for a skin disability cannot be granted under the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for a skin disability is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a traumatic brain injury is denied.

Service connection for a skin disability is denied.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his remaining claims.  See 38 C.F.R. § 3.159.  

For the remaining disabilities in appellate status, VA examination with opinions are of record.  After review the Board finds that these examinations are inadequate as the examiners rely on the lack of post-service documentation without full consideration of the Veteran's lay testimony.  Upon remand, adequate examinations should be scheduled and obtained.

The AOJ should also seek clarification as to the claim for joint disability and seek additional relevant records.


Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify the specific joints for which he is seeking service connection, as well as the provider(s) of all treatment and/or evaluation he has received for his remaining disabilities (i.e., right knee, right hip, joints, and headaches), records of which are not already associated with the claims file.  The Veteran should be instructed to provide any releases necessary for VA to secure records of such treatment or evaluation and the AOJ should obtain complete records of such treatment and evaluation from the providers identified.   

2. The AOJ should also secure for association with the record copies of the complete clinical records of all VA treatment the Veteran has received for his remaining disabilities.

3.  Thereafter, the AOJ should arrange for a VA medical opinion(s) (with examination only if deemed necessary by the opinion provider) to determine the nature and likely etiologies of the Veteran's right knee, right hip, joint disabilities and his headaches.  The claims file must be made available to the examiner(s) for review.  The opinion provider should provide an opinion that responds to the following: 

(a) Please identify all diagnoses to which the Veteran's complaints of a right knee, right hip disability, joint disability, or headaches are medically attributable.

Specifically with respect to the Veteran's claim of service connection for a joint disability, the examiner should note that he complained of broken right toes, pain in the right forearm and wrist, and thumb sprains during service.

(b) As to each disability entity diagnosed in responding to the above, is it at least as likely as not (a 50 percent or greater probability) that such disability was manifested during the Veteran's active duty service or is otherwise causally related to such service? In answering this question, please specifically address the significance (if any) of any pertinent environmental exposures associated with her service in the Persian Gulf.  The examiner should also fully consider the Veteran's lay statements regarding onset and post-service symptomatology.

(c) Do examination findings or other evidence objectively demonstrate signs or symptoms of a medically unexplained multisymptom illness that include objective signs and symptoms of complaints of right hip disability, joint disability, or headaches that cannot be attributed to known medical diagnoses? In answering this, please indicate whether there is evidence of any signs or symptoms of right knee, right hip disability, joint disability, or headaches beyond what is explained by the medical diagnoses found for this Veteran.

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate. The examiner should take into consideration that the Veteran is competent to report in-service and post-service symptom experiences.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


